OPINION
By ROSS, J.
A great deal of emphasis is laid by plaintiff in error upon the fact that under the *180city ordinance tlie plaintiff in error had the right of way over the deceased, approaching him from his left.
It is claimed that a verdict should have been instructed for the plaintiff in error, because the deceased violated the provisions of this ordinance. This attitude obviously ignores the testimony showing that the plaintiff in error was driving his automobile in such an unreasonable manner as to deprive him of the benefit of the right of way rules.
It is perfectly manifest that one may be required to yield the right of way to another proceeding at a reasonable rate of speed, which will cause a collision if speed is not retarded, while no such requirement will be present where a car is observed at such a distance that if it is proceeding at a reasonable rate of speed, a safe crossing-can be made before it will reach a point where it would collide with the car upon the driver of which rests the duty to give right of way.
The ordinary- issues of negligence and contributory negligence were clearly presented to the jury by the court under proper instructions, and we find nothing in the record causing us to conclude that the verdict was not just or that it should be disturbed.
The judgment is affirmed.
HAMILTON, PJ, and CUSHING, J, concur.